Citation Nr: 1610100	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  02-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 70 percent for residuals of a lumbar spine fracture with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Feinberg, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

Historically, the RO denied a rating in excess of 50 percent for residuals of a lumbar spine fracture in October 2001.  In September 2002, the rating was increased from 50 to 70 percent.  In November 2003, the Board recharacterized the claim as lumbar spine fracture residuals with DDD and the claim was remanded for further development.  In May 2005, the Board denied a higher rating but granted a separate 10 percent rating for right leg radiculopathy.  The Veteran subsequently appealed to the Veterans Claims Court.  In January 2007, the Court Clerk granted a Joint Motion for Remand (JMR) and vacated the Board's May 2005 decision.

In February 2008, the Board remanded the claim pursuant to the JMR.  While on remand, the RO implemented the Board's grant of a separate 10 percent rating for right leg radiculopathy in December 2009.  In January 2012, the Board denied a higher ratings for the lumbar spine and for  right leg radiculopathy.  The Veteran appealed to the Veterans Court.  In August 2012, the Court Clerk again granted a JMR and vacated only the portion of the Board's January 2012 decision that denied an increased rating for the lumbar spine.  

The Board again remanded the claim for further development in November 2012.  In June 2013, the Board again denied a higher rating for the lumbar spine disability, as well as denied compensation under 38 U.S.C.A. § 1151 for a cerebrovascular accident (CVA), granted special monthly compensation based on the need for aid and attendance, and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed this decision to the Court.

In March 2014, the Board granted the claim of entitlement to a TDIU.  In a November 2014 Memorandum Decision, the Court affirmed the denial of entitlement to compensation under 38 U.S.C.A. § 1151 for a CVA and vacated the part of the Board's June 2013 decision that denied entitlement to higher rating for the lumbar spine disability.  As such, the only remaining matter on appeal is the claim of entitlement to an increased rating for a lumbar spine disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the November 2014 Memorandum Decision, a January 2013 medical examination contained inconsistencies including notations of pain on movement in one section while finding no pain on movement in other sections.  Further, the same examiner issued two medical opinions in January 2013.  In one, he indicated that the combination of the back disability and left hemiplegia made him unemployable; however, in a separate disability questionnaire completed that same day, the examiner stated that the Veteran was unemployable due to stroke and left hemiplegia.  The January 2013 examiner also failed to address certain problems identified in a March 2001 opinion, as had been instructed by the Board in the November 2012 remand.  The Court, therefore, found that another medical opinion was needed.  

To the extent that the November 2014 Memorandum Decision addressed the issue of TDIU, that appeal has now been granted.  Therefore, the examiner need not address the issue of unemployable, despite the Court finding that the previous opinions are inadequate to the extent that they address this issue.  Nevertheless, a remand to afford the Veteran a new examination remains necessary as the Court determined that the January 2013 examination was inadequate to the extent that it was contradictory regarding the Veteran's symptomatology.  As such, the appeal is remanded to the RO.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the status of the residuals of a lumbar spine fracture with DDD.  The examiner should provide ranges of motion for the low back and state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination. Detailed rationale is requested for any opinion provided.

2.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

